EGAN, J.,
dissenting.
The majority concludes that, although claimant’s estate is entitled to the unpaid balance of claimant’s worker’s compensation award “whether eligibility therefor or the amount thereof have been determined,” the estate is not entitled to pursue that award. I respectfully dissent. I would conclude that the legislature, when it amended ORS 616.258 in 2009, intended to allow a deceased worker’s estate to pursue a claim in the same manner as that worker’s statutory dependents.
Prior to that amendment, ORS 656.218 provided, in part:
“(1) In case of the death of a worker entitled to compensation, whether eligibility therefor or the amount thereof *608have been determined, payments shall be made for the period during which the worker, if surviving, would have been entitled thereto.
# # % ‡
“(3) If the worker has filed a request for a hearing pursuant to ORS 656.283 and death occurs prior to the final disposition of the request, the persons described in subsection (5) of this section shall be entitled to pursue the matter to final determination of all issues presented by the request for hearing.
«* * * * *
“(5) The payments provided in this section shall be made to the persons who would have been entitled to receive death benefits if the injury causing the disability had been fatal. In the absence of persons so entitled, a burial allowance may be paid not to exceed the lesser of either the unpaid award or the amount payable by ORS 656.204.”
In 2009, the legislature amended subsection (5), which now reads:
“The payments provided in this section shall be made to the persons who would have been entitled to receive death benefits if the injury causing the disability had been fatal. In the absence of persons so entitled, the unpaid balance of the award shall be paid to the worker’s estate.”
ORS 656.218(5) (emphasis added). When it named the deceased worker’s estate as an alternative beneficiary in the absence of statutory dependents, the legislature added a new class of beneficiary that did not exist before, one that is entitled to receive a deceased worker’s compensation award in the event that worker dies without statutory dependents.1 The question is whether the legislature also intended to endow that new beneficiary class with the corresponding right to pursue a pending claim or, rather, to confine the estate to collect payments only on those awards that had already been made while the worker was alive.
*609I cannot join in the majority’s conclusion that the legislature intended the latter result. The majority’s conclusion that ORS 656.218(5) does not allow a personal representative to pursue an award ascribes to the legislature the intent to create a right to receive payments “whether eligibility therefor or the amount thereof have been determined” while simultaneously denying a means of pursuing that right. The effect of that conclusion is not hard to discern: Where a worker dies without statutory beneficiaries during the pendency of that worker’s claim, the insurer may now avoid making payments on an award that ORS 656.218(1) and (5) require “shall” be made to the worker’s estate. Thus, the majority’s conclusion effectively nullifies a significant provision of ORS 656.218(1), which, again, provides that, in the absence of statutory dependents, payments “shall be made” to the estate “whether eligibility therefor or the amount thereof have been determined.” See ORS 174.010 (“[WJhere there are several provisions or particulars such construction is, if possible, to be adopted as will give effect to all.”).
I also note that the 2009 amendment was adopted in the context of the general rule of ORS 114.305(19), which provides that a personal representative is authorized to “[p]rosecute or defend actions, claims or proceedings * * * for the protection of the estate and of the personal representative in the performance of duties as personal representative.” See ORS 114.305(20) (the personal representative is entitled to “[p]rosecute claims of the decedent”); see also Young v. State of Oregon, 161 Or App 32, 35, 963 P2d 1044, rev den, 329 Or 447 (1999) (the context of a statute includes related statutes). In other words, ORS 656.218 — insofar as it limits who may pursue a deceased worker’s claim to those “persons” identified in subsection (5) — serves as an exception to the general rule that a personal representative may pursue actions on behalf of the deceased. I thus find it especially difficult to ascribe to the legislature the simultaneous intent to require that payments be made to an estate, but — in deviation from the rule allowing an estate to pursue an action on a deceased’s behalf — to deny the estate the ability to pursue those payments.
*610At the heart of the majority’s conclusion lies the fact that subsection (3) limits who may pursue an award by a reference to the “persons” described in subsection (5). It reasons that because one class of beneficiaries — statutory dependents — is described by reference to its members’ status as persons, and the other — the estate — is not, that the legislature did not intend to describe the estate in subsection (3). 262 Or App 604-05. Although it is true that subsection (5) describes only one class of persons, I believe that the majority’s interpretation overlooks the fact that subsection (5) now describes two alternative classes of beneficiaries. Subsection (5) serves two functions. Per subsection (1), it describes who is entitled to receive the “payments provided in this section.” Per subsection (3), it “describe[s] ” who may pursue a claim to a final determination. The majority’s position assigns to the legislature the intent to disrupt what has, heretofore, been the naturally coextensive reach of those two functions.
ORS 656.218 has long provided that a deceased worker’s payments continue “to the persons who would have been entitled to receive death benefits if the injury causing disability had been fatal.” E.g., ORS 656.218(2) (1953). Before the 2009 amendment, there was no alternative disposition for that award in the absence of statutory dependents, but instead only an alternative type of benefit. See Edwards v. Cherry City Electric, Inc., 141 Or App 578, 582-83, 919 P2d 501 (1996) (explaining preamended version of ORS 656.218). Until 1973, however, the statute did not provide who was entitled to pursue a claim that was pending at the time of the worker’s death. That is, the statute referenced “persons” only as a means of identifying the one — and, then, only — beneficiary class entitled to payment. In 1973, the legislature added subsection (3) to explicitly state who could pursue a deceased worker’s claim. Or Laws 1973, ch 355, § 1. As the statute already happened to define the one— and only — beneficiary class in terms of “persons,” the 1973 legislature quite naturally limited the ability to pursue a claim by referencing that one beneficiary class in terms of its constituents, viz., “persons.” In other words, the 1973 legislature made the ability to pursue a deceased worker’s payments coextensive with the right to collect those payments. *611I consider it unlikely that the 2009 legislature meant to divorce a beneficiary’s right to payment from the ability to pursue that payment based on that beneficiary’s status, vel non, as a “person.” Instead, it is more natural to conclude that the 2009 legislature intended the would-be beneficiary’s membership in one or the other of those beneficiary classes “described” by subsection (5) as the determinative factor in who may pursue that claim.2
Last, I note that, although the legislative history behind the 2009 amendment does not, in my mind, provide any conclusive evidence of legislative intent one way or the other, the majority’s conclusion is at odds with at least two of the animating purposes behind the amendment. Specifically, the amendment was intended both to create a new type of beneficiary and to equalize treatment between those workers who died with statutory dependents and those who died without them, i.e., the two beneficiary classes “described” by subsection (5). See 262 Or App at 606 n 3. Both of those purposes will be hindered under the majority’s conclusion that the alternative beneficiary, the estate, cannot pursue a claim for payments.
For those reasons, I would accordingly conclude that claimant’s son, in his capacity as personal representative of claimant’s estate, is entitled to pursue claimant’s compensation claim and I would deny SAIF’s motion to dismiss and grant the motion to substitute claimant’s personal representative as the real party in interest. I would accordingly proceed to address the merits of the petition for judicial review. For the reasons explained in Brown v. SAIF, 262 Or App 640, 325 P3d 834 (2014), I would reverse the board’s decision and remand this case for the board to reconsider under the correct legal standard.
I respectfully dissent.

 Specifically, ORS 656.218(5) (2007) refers to “the persons who would have been entitled to receive death benefits if the injury causing the disability had been fatal.” ORS 656.204 identifies that class of beneficiaries, a class that, for simplicity’s sake, I will refer to as “statutory dependents.”


 The majority also relies on the fact that ORS 656.218(5) references “the unpaid balance of the award” as support for its conclusion that an estate is only entitled to receive payments on an already-existing award. With respect, the majority fails to read that provision within the context of the statute as a whole; when so read, the statute provides that the worker’s estate is entitled to receive “the unpaid balance of the award” “whether eligibility therefor or the amount thereof have been determined.”